TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00696-CV




PricewaterhouseCoopers, LLP, Appellant

v.

Jean Johnson, as Special Deputy Receiver of Amcare Management, Inc.; Amcare
Management, Inc.; and Kim Holland, Receiver for Amcare Health
Plan of Oklahoma, Inc., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN303897, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant PricewaterhouseCoopers has informed the Court that this case has been
settled.  Accordingly, it has filed a motion to dismiss its appeal.  Appellant’s motion is granted and
the appeal is dismissed.
 
 
                                                                        __________________________________________
                                                                        Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Appellant’s Motion
Filed:   July 29, 2005